1    LAW OFFICES OF BILL LATOUR
2    BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
3         Colton, California 92324
4         Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
5
          E-Mail: fed.latour@yahoo.com
6
7    Attorney for Plaintiff
8                      UNITED STATES DISTRICT COURT
9             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                         )          No. EDCV 18-02690 MAA
11   DIANA R. GARCIA,                    )
12                                       )          [PROPOSED] ORDER AWARDING
           Plaintiff,                    )          EAJA FEES
13                                       )
14         v.                            )
                                         )
15
     ANDREW SAUL, Commissioner of Social )
16   Security,                           )
17
                                         )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of FOUR
21   THOUSAND FOUR HUNDRED DOLLARS AND 00/100 ($4,400.00) subject to the
22   terms of the stipulation.
23
24         DATE: July 30, 2019
                 ___________        ____________________________________
                                       ___
                                        ________________
25
                                    HON. MARIA
                                      N. M ARIA A. AUDERO,
                                                   AUDE
26                                  UNITED          MAGISTRATE JUDGE
                                       TED STATES MAG
27
28




                                             -1-
